BOWNES, Circuit Judge.
This is a proceeding brought by Prolerized New England Company and CNA Insurance Company (hereinafter jointly Prolerized) pursuant to 33 U.S.C. § 921(c) of the Longshoremen’s and Harbor Workers’ Compensation Act (the Act) to review a decision of the Benefits Review Board, Miller v. Prolerized New England Co., 14 Ben.Rev.Bd.Serv. (MB) 811 (1981). The Board’s decision affirmed the administrative law judge’s (ALJ) finding that the claimant was covered under 33 U.S.C. § 902(3).1 Prolerized stipulated that its facility was a covered “situs” within the meaning of 33 U.S.C. § 903(a).2 The sole issue, therefore, is whether the “status” determination of the Board was correct. This hinges on whether a prior opinion of the Board concerning the same employer and subsequently affirmed by us is controlling precedent. We agree with the ALJ and the Board that Prolerized New England Company v. Benefits Review Board and Richard F. McNeil, 637 F.2d 30 (1st Cir. 1980), cert. denied, 452 U.S. 938, 101 S.Ct. 3080, 69 L.Ed.2d 952 (1981) (hereinafter McNeil), requires a finding that the claimant here was covered under the Act.
A full description of Prolerized’s operations is set forth in McNeil, 637 F.2d at 33-34, and need only be summarized here. Prolerized processes and sells scrap metal. The product is loaded aboard ships moored at Prolerized’s dock by equipment owned, maintained, and operated by Prolerized. The operations start with the delivery of scrap metal to Prolerized’s plant. The bulky material consisting of junked cars, discarded appliances, and similar items go to the “Prolo Mill.” There they are reduced to fist-sized chunks of metal called “prolo.” The prolo is moved from the mill by means of a conveyor belt to a radial stacker which deposits it in piles in a large yard. Bulldozers then push the prolo onto the “shipload-er,” another conveyor which deposits it into the holds of the ships being loaded.
The nonbulky scrap (about 40% of the raw material) consisting of large pieces of steel goes to the “Shear,” a machine which cuts the steel into short lengths of four feet or less. This product is stockpiled and then moved by truck to the dock where it is loaded by gantry cranes into the waiting ships.
A comparison of McNeil’s duties and that of the claimant here, Calvin D. Miller, is the first step in our analysis.
*47The claimant, McNeil, had worked at Prolerized as a maintenance man for two and one half years before he was injured. The Administrative Law Judge (ALJ) found that his duties involved the maintenance and repair of “all company equipment”, and that he had in fact worked on all of the equipment at the facility, including the Shear, Prolo Mill and ship-loading equipment. The ALJ also found that McNeil was required “on occasion” to go aboard ship and assist directly in loading or repair loading equipment that had broken down during the loading process.
McNeil, 637 F.2d at 33.
In the case before us, Miller had testified that he worked as a maintenance mechanic on any pieces of equipment that broke down. His duties included maintenance of the Prolo Mill and all the conveyors. He worked on the radial stacker and helped weld and erect a new one. He also repaired and maintained the shiploader. On occasion, he helped to position the collar and shute of the shiploader on a ship.
Based on the evidence, the Board supportably found that “[cjlaimant’s duties usually involved work on either the prolerizer machinery, the conveyors inside the prolerizing mill, the conveyors extending from the mill to the radial stacker or the radial stacker.” App. at 197.
The similarity between the work done by McNeil and Miller is striking. Both were maintenance men with a responsibility for almost all the company equipment. The one difference in their duties was that McNeil operated and maintained the Shear; although Miller had helped construct the Shear and had serviced it, he did not operate it. Miller’s regular duties, however, included work on the conveyors that carried the prolo from the mill to the radial stacker and the repair and maintenance of the stacker itself. The injuries sustained by Miller occurred while he was lifting a heavy shaft which was part of a new radial stacker which he was helping to construct.
We agree with the Board that the stacker, like the Shear, is an integral part of the loading process. It’s only function is to position the prolo so it can be loaded on board ship. Neither the stacker nor the conveyor leading to it are part of the manufacturing process carried on in the Prolo Mill. The line we drew in McNeil that work done in the Prolo Mill is akin to manufacturing, and not part of the loading process, has not been crossed, nor has its location been shifted. McNeil, 637 F.2d at 36. As with the Shear, the radial stacker is a “physically distinct part of the employer’s operation whose sole function is to prepare goods for shipment.” 637 F.2d at 37. Because part of claimant’s regular duties was the repair and maintenance of the radial stacker, his “status” was that of a longshoreman under the Act.

Affirmed.


. 33 U.S.C. § 902(3) provides in pertinent part:
(3) The term “employee” means any person engaged in maritime employment, including any longshoreman or other person engaged in longshoring operations ....


. 33 U.S.C. § 903(a) provides in pertinent part:
(a) Compensation shall be payable under this chapter in respect of disability or death of an employee, but only if the disability or death results from an injury occurring upon the navigable waters of the United States (including any adjoining pier, wharf, dry dock, terminal, building way, marine railway, or other adjoining area customarily used by an employer in loading, unloading, repairing, or building a vessel).